Exhibit 10.9

SXC HEALTH SOLUTIONS CORP.

RESTRICTED STOCK UNIT AWARD AGREEMENT

SXC Health Solutions Corp., a corporation existing under the laws of the Yukon
Territory of Canada (the “Company”), hereby grants NAME (the “Employee”) as of
DATE (the “Grant Date”), pursuant to Section 9 of the Catalyst Health Solutions,
Inc. 2006 Stock Incentive Plan, as amended (the “Plan”), a restricted stock unit
award (the “Award”) of AWARD AMOUNT restricted stock units, upon and subject to
the restrictions, terms and conditions set forth below. Capitalized terms not
defined herein shall have the meanings specified in the Plan.

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Employee shall accept this Agreement by executing it in the space
provided below and returning it to the Company.

2. Restriction Period and Vesting. (a) Subject to Section 2(e), the Award shall
vest (i) with respect to one-quarter (1/4) of the restricted stock units subject
to the Award on the first anniversary of the Grant Date, an additional
one-quarter (1/4) of the restricted stock units subject to the Award on the
second anniversary of the Grant Date, an additional one-quarter (1/4) of the
restricted stock units subject to the Award on the third anniversary of the
Grant Date, and the remaining one-quarter (1/4) of the restricted stock units
subject to the Award on the fourth anniversary of the Grant Date, or
(ii) earlier pursuant to Section 2(b) or (d) hereof (the “Restriction Period”).

(b) Subject to Section 2(e), if the Company terminates the Employee’s employment
by reason of permanent disability or the Employee’s employment terminates due to
death, the Award shall become fully vested as of the effective date of the
Employee’s termination of employment or the date of death, as the case may be.
For purposes of this Agreement, “permanent disability” shall mean the inability
of the Employee to substantially perform his or her duties for a continuous
period of at least six months as determined by the Compensation Committee of the
Board of Directors of the Company (the “Committee”).

(c) Subject to Section 2(e), if the Employee’s employment by the Company
terminates for any reason other than permanent disability or death, the portion
of the Award, if any, which is not vested as of the effective date of the
Employee’s termination of employment shall be forfeited and cancelled by the
Company.

(d) (1) In the event of a Change in Control (as defined in Appendix A), the
Award shall immediately vest in full.



--------------------------------------------------------------------------------

(2) In the event of a Change in Control pursuant to paragraph (3) or (4) of
Appendix A, the Board of Directors of the Company (the “Board”) (as constituted
prior to such Change in Control) may, in its discretion (subject to existing
contractual arrangements):

 

  (i) require that shares of stock of the corporation resulting from such Change
in Control, or a parent corporation thereof, be substituted for some or all of
the Shares (as defined in Section 3) issuable pursuant to the Award, as
determined by the Board; and/or

 

  (ii) require the Award, in whole or in part, to be surrendered to the Company
by the Employee and to be immediately cancelled by the Company, and provide for
the Employee to receive a cash payment in an amount not less than the amount
determined by multiplying the number of restricted stock units subject to the
Award immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 5(d) of the Plan in respect of any transaction
that gives rise to such Change in Control) by the highest per share price
offered to holders of shares of the Company’s common stock, no par value per
share (the “Common Stock”), in any transaction whereby the Change in Control
takes place.

(3) The Company may, but is not required to, cooperate with the Employee if the
Employee is subject to Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to assure that any cash payment or substitution in
accordance with the foregoing to the Employee is made in compliance with
Section 16 and the rules and regulations thereunder.

(e) The vesting terms in any written employment agreement between the Company or
any Affiliate of the Company and the Employee shall prevail over the terms of
this Agreement.

3. Conversion of Restricted Stock Units and Issuance of Shares. Upon the vesting
of all or any portion of the Award in accordance with Section 2 hereof, one
share of the Common Stock shall be issuable for each restricted stock unit that
vests on such date (the “Shares”), subject to the terms and provisions of the
Plan and this Agreement, and not later than 30 days thereafter, the Company will
transfer such Shares to the Employee upon satisfaction of any required tax
withholding obligations. No fractional shares shall be issued under this
Agreement.

4. No Rights as a Shareholder; Dividend Equivalents. Prior to the issuance and
transfer of Shares upon vesting, the Employee will be credited with amounts
equal to any cash dividends that would be payable to the Employee if the
Employee had been transferred such Shares, which amounts shall accrue during the
Restriction Period and be paid in cash upon lapse of the Restriction Period.
This Section 4 will not apply with respect to record dates for dividends
occurring prior to the Grant Date or after the Restriction Period has lapsed.
During the Restriction Period, the Employee (and any person succeeding to the
Employee’s rights pursuant to the Plan) will not be a shareholder of record of
the Shares underlying the Award and will have no voting or other shareholder
rights with respect to such Shares.

5. Termination of Award. In the event that the Employee shall forfeit all or a
portion of the restricted stock units subject to the Award, the Employee shall
promptly return this Agreement to the Company for cancellation. Such
cancellation shall be effective regardless of whether the Employee returns this
Agreement.



--------------------------------------------------------------------------------

6. Additional Terms and Conditions of Award.

6.1 Nontransferability of Award. During the Restriction Period, the restricted
stock units subject to the Award and not then vested may not be transferred by
the Employee other than by will, the laws of descent and distribution or
pursuant to Section 18(g) of the Plan on a beneficiary designation form approved
by the Company. Except as permitted by the foregoing, during the Restriction
Period, the restricted stock units subject to the Award and not then vested may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Any such attempted sale, transfer,
assignment, pledge, hypothecation or encumbrance, or other disposition of such
shares shall be null and void.

6.2. Withholding Taxes. As a condition precedent to the delivery to the Employee
of any of the Shares subject to the Award, the Employee shall pay to the Company
(or shall cause a broker-dealer on behalf of the Employee to pay to the Company)
such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. The Employee acknowledges and agrees to satisfy his or her obligation
with respect to the Required Tax Payments by selling such number of Shares
subject to the Award as is necessary to make a cash payment to the Company in an
amount equal to the Required Tax Payments (or as close thereto as practicable),
such sale to be effected on the Employee’s behalf through a broker (and other
procedures) designated by the Company as soon as practicable following any
vesting date (with such broker selecting the trade date and the selling price).
This Section 6.2 is intended to constitute a written plan pursuant to Rule
10b5-1(c) under the Securities Exchange Act of 1934. To the extent applicable,
the Employee shall take actions necessary to ensure that any such sales shall
comply with Rule 144 under the Securities Act of 1933.

6.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the restricted stock
units or the delivery of the Shares hereunder, the Shares subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.

6.4. Delivery of Certificates. Subject to Section 6.2, as soon as practicable
after the vesting of the Award, in whole or in part, the Company shall deliver
or cause to be delivered one or more certificates issued in the Employee’s name
(or such other name as is acceptable to the Company and designated in writing by
the Employee) representing the number of vested shares. The Company shall pay
all original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 6.2.



--------------------------------------------------------------------------------

6.5. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Employee give or be deemed to
give the Employee any right to continued employment by the Company or any
Affiliate of the Company.

6.6. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.

6.7. Company to Reserve Shares. The Company shall at all times prior to the
cancellation of the Award reserve and keep available, either in its treasury or
out of its authorized but unissued shares of Common Stock, the full number of
unvested restricted stock units subject to the Award from time to time.

6.8. Agreement Subject to the Plan; Section 409A of the Code. This Agreement is
subject to the provisions of the Plan (including the adjustment provision set
forth in Section 5(d) thereof) and shall be interpreted in accordance therewith.
The Employee hereby acknowledges receipt of a copy of the Plan. This Award is
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), as a “short-term deferral,” within the meaning of
regulations issued under Section 409A of the Code, and this Agreement shall be
interpreted and construed in accordance with such intent and in a manner that
avoids the imposition of taxes and other penalties under Section 409A of the
Code. The Company reserves the right to amend this Agreement to the extent it
determines in its sole discretion such amendment is necessary or appropriate to
comply with applicable law, including but not limited to Section 409A of the
Code. Notwithstanding the foregoing, under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by the Employee due to any failure to comply with Section 409A of the
Code.

7. Miscellaneous Provisions.

7.1. Meaning of Certain Terms. As used herein, the term “vest” shall mean no
longer subject to forfeiture and all rights hereunder shall be deemed to be
vested. As used herein, employment by the Company shall include employment by an
Affiliate of the Company.

7.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Employee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

7.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made in writing by (a) actual delivery to the party entitled
thereto, (b) mailing to the last known address of the party entitled thereto,
via certified or registered mail,

 



--------------------------------------------------------------------------------

return receipt requested or (c) telecopy with confirmation of receipt. The
notice, request or other communication shall be deemed to be received, in the
case of actual delivery, on the date of its actual receipt by the party entitled
thereto, in the case of mailing, on the tenth calendar day following the date of
such mailing, and in the case of telecopy, on the date of confirmation of
receipt; provided, however, that if a notice, request or other communication is
not received during regular business hours, it shall be deemed to be received on
the next succeeding business day of the Company.

7.4. Governing Law. This Agreement and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to conflicts of laws principles.

7.5 Reports Filed with the Securities and Exchange Commission. The Company files
periodic and current reports and proxy statements with the Securities and
Exchange Commission (“SEC”). These documents are available, free of charge, on
the website of the SEC (www.sec.gov) and on the Company’s website (www.sxc.com,
under Investor Relations/ Regulatory Filings), as soon as reasonably practicable
after the document is filed with, or furnished to, the SEC. Any of these
documents are available to the Employee in paper format, without charge, upon
written or oral request to the Company’s Investor Relations Department located
at 2441 Warrenville Road, Suite 610, Lisle, Illinois 60532, U.S.A., phone number
(800) 282-3232.

 



--------------------------------------------------------------------------------

7.6. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

SXC HEALTH SOLUTIONS CORP.

 

By:

 

Accepted this    day of             , 20

 

Employee

 



--------------------------------------------------------------------------------

  Appendix A   to SXC Health Solutions Corp.   Restricted Stock Unit Award  
Agreement for Employees  

For purposes of this Agreement “Change in Control” shall mean:

(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50% of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this Appendix A shall be satisfied; and
provided further that, for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of more than 50% of the Outstanding Company Common Stock or
more than 50% of the Outstanding Company Voting Securities by reason of an
acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed to have been a
member of the Incumbent Board; and provided further, that no individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

(3) consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of

 



--------------------------------------------------------------------------------

the then outstanding shares of common stock of the corporation resulting from
such reorganization, merger or consolidation and 50% or more of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation (or any corporation controlled by the
Company) and any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, more than 50%
of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock of such corporation or
more than 50% of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation; or

(4) consummation of (i) a plan of complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

 



--------------------------------------------------------------------------------

CATALYST HEALTH SOLUTIONS, INC. 2006 STOCK INCENTIVE PLAN

BENEFICIARY DESIGNATION FORM

You may designate a primary beneficiary and a secondary beneficiary. You can
name more than one person as a primary or secondary beneficiary. For example,
you may wish to name your spouse as primary beneficiary and your children as
secondary beneficiaries. Your secondary beneficiary(ies) will receive nothing if
any of your primary beneficiaries survive you. All primary beneficiaries will
share equally unless you indicate otherwise. The same rule applies for secondary
beneficiaries.

Designate Your Beneficiary(ies):

 

Primary Beneficiary(ies):  

 

 

 

Secondary Beneficiary(ies):  

 

 

 

I certify that my designation of beneficiary set forth above is my free act and
deed.

 

 

    

 

Name of Employee

    (Please Print)

     Employee’s Signature

 

    

 

     Date